Per Curiam,
The instructions of the court below to the jury as to the kind, of testimony necessary to alter or overthrow a written agreement were strictly correct and in accord with our decisions. The jury were told several times over that the testimony must be clear, precise and indubitable, and that “it requires a higher and greater degree of evidence than to qualify or contradict or change a parol agreement.” The defense consisted also in part of alleged fraudulent misrepresentations on the part of the persons who induced the defendants to sign the written agreement. There were five defendants, and all of them testified as to both branches of the defense, and these counted not as one, but as five independent witnesses. This was a sufficient compliance with the rule that requires more than one witness to impeach the terms of a written contract: Pyroleum Appliance Co. v. Williamsport Hardware and Stove Co., Limited, 169 Pa. 440. The objections to the testimony of these witnesses go to their credibility and not to their competency. There was no error in the answer of the court to the plaintiff’s points, and the assignments of error must be dismissed.
Judgment affirmed.